number release date id office uilc cca_2010060214094554 -------------- from -------------------------- sent wednesday june pm to ------------------------------------------ cc -------------------- subject re withholding question if a partnership is required to withhold under sections that withholding is a partnership_item of that partnership sections are provisions of subtitle a more appropriately determined at the partnership level than at the partner level sec_301_6231_a_3_-1 for these purposes the partnership entity is the taxpayer thus the service needs to extend the limitations_period to assess the partnership entity the service should obtain a f872 from the partnership entity signed by a general_partner managing member or any person with authority under state law to bind the partnership entity alternatively to the extent that courts uphold the service's position that for these purposes the partnership entity is a partner as defined by sec_6231 then a f872p signed by the tmp of the partnership would extend the limitations_period to assess against the partnership entity the withholding if the withholding partnership x is a partner in a tefra partnership y a f872p re that nonwithholding tefra partnership y the lower tier would extend the limitations_period to assess against the withholding partnership x the middle tier the withholding amount only if the withholding is an affected_item of the lower tier y the primary hazard would be whether the withholding amount is an affected_item of the lower tier y
